Citation Nr: 0927486	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
portion of the appeal period prior to March 9, 2007, for 
service-connected bilateral hearing loss.  

2.  Entitlement to an initial rating higher than 20 percent 
from March 9, 2007, for service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1945 to August 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In February 2007, the Veteran testified at a formal hearing 
in front of a Decision Review Officer at the RO.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Relevant to the portion of the appeal period prior to 
March 9, 2007, the Veteran demonstrated a Level IV hearing 
acuity in his service-connected right ear and a Level II 
hearing acuity in his service-connected left ear at August 
2004 and April 2006 VA audiological examinations.

2.  Relevant to the portion of the appeal period from March 
9, 2007, the Veteran demonstrated no worse than a Level IV 
hearing acuity in his service-connected right and left ears 
at March 2007 and July 2008 VA audiological examinations.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met or approximated for 
the portion of the appeal period prior to March 9, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 
(2008).

2.  The criteria for an initial rating higher than 20 percent 
for bilateral hearing loss have not been met or approximated 
for the portion of the appeal period from March 9, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2006 and March 2006 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
RO additionally addressed the elements of degree of 
disability and effective date.  The May 2006 rating decision 
established service connection for bilateral hearing loss.  
The Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Federal Circuit has held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issues on appeal involve entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the May 2006, March 2007, and October 2008 rating 
decisions; the November 2006 Statement of the Case (SOC); and 
the July 2007 and April 2009 Supplemental Statements of the 
Case (SSOC), which cumulatively included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in April 
2006, March 2007, and July 2008, obtained the Veteran's VA 
treatment records, and associated the Veteran's service 
treatment records (STRs) with the claims file.  

Regarding VA audiological examinations, the Board 
acknowledges that VA audiologists, in addition to dictating 
objective test results, must fully describe the functional 
effects caused by a hearing loss disability in his or her 
final report.   Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In this regard, a July 2008 VA examiner specifically 
noted that the Veteran's greatest difficulty was "groups, 
noise, cars, [and] request repetitions."  She also noted 
that the effects on the Veteran's occupational function and 
activities of daily living were not applicable.  The March 
2007 VA examiner noted that the Veteran's greatest difficulty 
was hearing and understanding "in cars, wind, soft voices, 
groups, [and] noise" without his hearing aids.  Finally, the 
April 2006 VA examiner noted the Veteran's situation of 
greatest difficulty was understanding speech in noise, such 
as in a car.  The Board is satisfied that these reports 
adequately describe the functional effects caused by the 
Veteran's hearing loss disability.  See id. (report noting 
hearing loss affects Veteran's ability to sleep is 
sufficient).   

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application." Id.

The Board further notes that evidence of record besides the 
three audiological examination reports, to specifically 
include the Veteran's testimony at the February 2007 RO 
hearing and a VA treatment record dated August 2004, also 
adequately addresses this issue.  To be sure, the August 2004 
treatment record reports that communication is difficult in 
all situations for the Veteran but his speech and language 
skills are adequate for activities of daily living.  
Furthermore, testimony at the Veteran's February 2007 hearing 
demonstrated that he switches hearing aids depending on where 
he is sitting in a car, including when performing driving 
duties for the VA.  Therefore, the Board finds that 
descriptions of the functional effects caused by the 
Veteran's hearing loss disability are adequately addressed by 
the three VA audiological examination reports and the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 


Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating 
schedule.  

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist, including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  38 C.F.R. § 4.85 (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2008).

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I unless 
there is total deafness in that ear.  38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f); 
VAOGCPREC 32-97.

In the present case, the Veteran seeks higher disability 
evaluations for his service-connected bilateral hearing loss.  
The record reflects that the Veteran was granted service 
connection for bilateral hearing loss effective December 22, 
2005, the day he filed his claim, in a May 2006 rating 
decision.  The Veteran was assigned a noncompensable rating 
until a March 2007 rating decision increased his disability 
rating to 20 percent effective March 9, 2007, following a 
compensation and pension examination that demonstrated his 
hearing had worsened.  The rating was continued in an October 
2008 rating decision.
  

Compensable Rating for the Portion of the Appeal Period Prior 
to March 9, 2007

For the portion of the appeal period prior to March 9, 2007, 
the Veteran is assigned a noncompensable evaluation under 38 
C.F.R. § 4.85, Diagnostic Code 6100 for bilateral hearing 
loss.  

The Board initially notes that the record contains no 
evidence of complete deafness in either ear.  Indeed, at an 
August 2004 VA audiological consult, the Veteran exhibited 
pure tone thresholds as follows: 15 decibels (dB) at 500 
Hertz (Hz), 35 dB at 1000 Hz, 45 dB at 2000 Hz, 55 dB at 3000 
Hz, and 65 dB at 4000 Hz with a pure tone threshold average 
of 50 and a speech recognition score of 80 percent for the 
right ear and 20 dB at 500 Hz, 35 dB at 1000 Hz, 40 dB at 
2000 Hz, 55 dB at 3000 Hz, and 60 dB at 4000 Hz with a pure 
tone threshold average of 47.5 and a speech recognition score 
of 88 percent for the left ear.

Then, at an April 2006 VA audiological examination, the 
Veteran exhibited pure tone thresholds as follows: 15 dB at 
500 Hz, 35 dB at 1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz, 
and 60 dB at 4000 Hz with a pure tone threshold average of 50 
and a speech recognition score of 76 percent for the right 
ear and 15 dB at 500 Hz, 35 dB at 1000 Hz, 35 dB at 2000 Hz, 
60 dB at 3000 Hz, and 70 dB at 4000 Hz with a pure tone 
threshold average of 50 and a speech recognition score of 88 
percent for the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the 
August 2004 and April 2006 audiometric results reveal that 
the Veteran demonstrated a Level IV hearing acuity in his 
right ear (with puretone threshold averages of 50 dB and 
speech discrimination scores of 80 percent and 76 percent) 
and a Level II hearing acuity in his left ear (with puretone 
threshold averages of 47.5 dB and 50 dB and speech 
discrimination scores of 88 percent).  Table VII (Diagnostic 
Code 6100) provides a 0 percent disability rating for the 
hearing impairment demonstrated at these examinations for 
this period.  38 C.F.R. § 4.85 (2008).  Additionally, the 
Board notes that the audiometric test results from the 
audiological examinations did not show an exceptional pattern 
of hearing impairment for either ear.  Furthermore, a review 
of relevant VA treatment records shows that there are no 
audiometric findings included therein showing a greater level 
of impairment than the aforementioned audiometric results.    

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under Diagnostic 
Code 6100 throughout this portion of the appeal period, and 
entitlement to a compensable rating for bilateral hearing 
loss on a schedular basis is denied.  While the Board has 
considered whether staged ratings are warranted for this 
period, the factual findings do not show distinct time 
periods where the Veteran's hearing loss exhibited symptoms 
that would warrant different ratings.  See Hart, supra.  
Thus, a staged rating is not warranted.    

Rating higher than 20 Percent from March 9, 2007

The Veteran is assigned a 20 percent evaluation for bilateral 
hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 for 
this portion of the appeal period.  

At the March 2007 VA audiological examination, the Veteran 
exhibited pure tone thresholds as follows: 15 dB at 500 Hz, 
40 dB at 1000 Hz, 50 dB at 2000 Hz, 55 dB at 3000 Hz, and 55 
dB at 4000 Hz with a pure tone threshold average of 50 dB and 
a speech recognition score of 72 percent for the right ear 
and 20 dB at 500 Hz, 40 dB at 1000 Hz, 40 dB at 2000 Hz, 65 
dB at 3000 Hz, and 70 dB at 4000 Hz with a pure tone 
threshold average of 54 dB and a speech recognition score of 
68 percent for the left ear.

The Veteran was again examined at a July 2008 VA audiological 
examination, where he exhibited pure tone thresholds as 
follows: 20 dB at 500 Hz, 30 dB at 1000 Hz, 45 dB at 2000 Hz, 
55 dB at 3000 Hz, and 60 dB at 4000 Hz with a pure tone 
threshold average of 47.5 dB and a speech recognition score 
of 74 percent for the right ear and 20 dB at 500 Hz, 35 dB at 
1000 Hz, 40 dB at 2000 Hz, 65 dB at 3000 Hz, and 70 dB at 
4000 Hz with a pure tone threshold average of 52.5 dB and a 
speech recognition score of 82 percent for the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the July 
2008 audiometric results reveal that the Veteran demonstrated 
Level V hearing acuity (with a puretone threshold average of 
50 dB and a speech discrimination score of 72 percent) at the 
March 2007 VA audiological examination and a Level IV hearing 
acuity (with a puretone threshold average of 47.5 dB and a 
speech discrimination score of 74 percent) at the July 2008 
VA audiological examination in the service-connected right 
ear during this period.  He also demonstrated Level V hearing 
acuity (with a puretone threshold average of 54 dB and a 
speech discrimination score of 68 percent) at the March 2007 
VA audiological examination and a Level IV hearing acuity 
(with a puretone threshold average of 52.5 dB and a speech 
discrimination score of 82 percent) at the July 2008 VA 
audiological examination in the service-connected left ear 
during this period.  Table VII (Diagnostic Code 6100) does 
not provide a disability rating higher than 20 percent for 
the hearing impairment demonstrated at these examinations for 
this period.  38 C.F.R. § 4.85 (2008).  The Board notes that 
the audiometric test results from these audiological 
examinations did not show an exceptional pattern of hearing 
impairment for the left or right ear.  Furthermore, there are 
no VA treatment records for this period showing a greater 
level of impairment than what is reflected in the 
aforementioned examination reports. 

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned 20 percent rating than the next higher 30 
percent rating under Diagnostic Code 6100 throughout this 
portion of the appeal period, and entitlement to an increased 
rating for bilateral hearing loss on a schedular basis is 
denied.  While the Board has considered whether staged 
ratings are warranted for this period, the factual findings 
do not show distinct time periods where the Veteran's hearing 
loss exhibited symptoms that would warrant different ratings.  
See Hart, supra.  Thus, a staged rating is not warranted.    
 
Other Considerations

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski.  1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the hearing 
loss disability that warrants further consideration of 
alternate rating codes.  

The Board has also considered the Veteran's written 
statements and hearing testimony pertaining to the effects of 
his hearing loss on his quality of life and his assertion 
that his hearing is worse than reflected in currently 
assigned evaluations.  While the Board is sympathetic to the 
hearing challenges described by the Veteran and has 
considered his assertions, his statements alone do not 
provide a basis for the assignment of a higher rating under 
the rigid schedular criteria set forth under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100, which evaluates objective 
audiometric data in determining the severity of hearing loss.  

The Board further notes that there is no evidence of record 
that the Veteran's hearing loss warrants a higher rating on 
an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his hearing loss have been contemplated in the 
currently assigned ratings under Diagnostic Code 6100.  The 
evidence also does not reflect that the Veteran's hearing 
loss has necessitated any frequent periods of hospitalization 
or caused marked interference with employment.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, referral of this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for consideration of the assignment of 
an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

1.  Entitlement to an initial compensable evaluation for the 
portion of the appeal period prior to March 9, 2007, for 
service-connected bilateral hearing loss is denied.  

2.  Entitlement to an initial rating higher than 20 percent 
from March 9, 2007, for service-connected bilateral hearing 
loss is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


